                                                                           FiLO
                                                                  U.S DfSfRlCT
                                                                    SAVANNAH OIV
              IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF GEORGIA 2015 DFC 23 PN |: LS
                               SAVANNAH DIVISION

                                                             CLERK
MICHAEL GEORGE SHANNON,
                                                                      sToisroFGA:
       Plaintiff,

V.                                            CASE NO. CV417-041


ANDREW SAUL, Commissioner of
Social Security,

       Defendant.



                                  ORDER


       Before the Court is Plaintiff Michael George Shannon's

Motion    for      Attorney's     Fees     Under   the    Equal       Access    to

Justice Act. (Doc. 22.)            Plaintiff's counsel seeks an award

of fees in the amount of $4,133.94 under the Equal Access

to Justice Act ("EAJA"), 28 U.S.C. § 2412(d). (I^ at 2.)

The    Government     objects,     arguing    that     Plaintiff's         request

for    fees     should    be     denied    because     the   Commissioner's


position      was    substantially        justified.      (Doc.       23   at   2.)

Plaintiff has not filed a brief in reply.

       EAJA   fees    are "available        only   when    the    government's

position      is    not   ^substantially      justified.' " Berqen                v.

Comm'r of See. Sec., 454           F.3d 1273, 1277 (11th Cir. 2006).

The fees are not available "every time a claimant prevails—

only   when the Commissioner's            position lacks         ^a    reasonable

basis in law and fact.' " Id. (quoting Pierce v. Underwood,
